Citation Nr: 0204660	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  97-17 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant's countable annual income exceeded the 
maximum allowable income for entitlement to death pension 
benefits.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from October 1944 
to November 1946, and from April 1952 to May 1970.  He died 
in May 1994.

The appellant is the veteran's widow.  This case comes before 
the Board of Veterans' Appeals (hereinafter Board) on appeal 
from the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Washington, D.C. (hereinafter RO).


FINDINGS OF FACT

1.  The appellant's countable income for death pension 
purposes for the 1994 calendar year was $5,491.80.

2.  The maximum applicable income limitation for a surviving 
spouse with no dependents during the 1994 calendar year was 
$5,239.

3.  The appellant's countable income for improved death 
pension purposes exceeds the maximum applicable income 
limitation.


CONCLUSION OF LAW

The requirements for entitlement to death pension benefits 
for 1994 have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5312 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.3, 3.23 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Following 
the RO's determinations of the appellant's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issues on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Here, the Board finds that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
By virtue of the Statement of the Case issued during the 
pendency of the appeal, the appellant and her representative 
were given notice of the information or lay evidence 
necessary to substantiate the claim.  The appellant has 
provided her income information. 

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
which need be undertaken to comply with the provisions of the 
Veterans Claims Assistance Act or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the implementing regulations 
would only serve to further delay resolution of the claims 
with no benefit flowing to the appellant.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board will address the merits of the 
appellant's claim on appeal.

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who meets the eligibility 
requirements at the maximum annual rate of $5,239.00, 
effective December 1, 1993.  38 U.S.C.A. §§ 1503, 1541 (West 
1991); 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part I, Appendix B.  The maximum annual rates of 
pension and death pension payable are published in Appendix B 
of VA Manual M21-1 and are to be given the same force and 
effect as published in VA regulations.  38 C.F.R. § 3.21 
(2001).  The annual pension rate is reduced by the amount of 
the surviving spouse's countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. §§ 3.3, 3.23.  In determining countable income, all 
payments of any kind and from any source shall be included 
unless specifically excluded by law.  Amounts paid by a 
surviving spouse for expenses of the veteran's last illness 
and burial and his just debts may be excluded in determining 
the surviving spouse's countable income.  38 U.S.C.A. § 1503; 
38 C.F.R. §§ 3.271, 3.272 (2001).

The veteran died in May 1994.  That same month, the appellant 
submitted a claim for VA death pension benefits.  The 
appellant submitted evidence in May 1994, showing that she 
had paid $1,684.20 of the veteran's burial expenses.  In 
August 1994, the appellant submitted evidence that she was 
receiving benefits from the Social Security Administration in 
the amount of $364 monthly, and gross civil service 
retirement benefits of $234 monthly.  This represents an 
annual income of $7,176.00.  

Due to the payment for the veteran's burial expenses, the 
appellant had countable income for VA purposes in 1994 in the 
amount of $5491.80.  This amount still leaves the appellant's 
countable income over the maximum applicable income 
limitation specified above.  See 38 C.F.R. § 3.272.  As the 
appellant's countable income for VA purposes exceeded the 
maximum applicable income limitation established by Congress 
for calendar year 1994, the Board finds no basis upon which 
to predicate a grant of the benefit sought in this case.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board takes this opportunity to inform the appellant that 
the maximum annual death pension rate is amended each year.  
Effective December 1, 2001, the maximum annual death pension 
rate was adjusted to $6,407.  If the appellant's current 
total income from any kind and from any source is less than 
$6,407 she should consider reapplying for benefits.


ORDER

The claim for entitlement to death pension benefits is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

